t c no united_states tax_court anthony and lena c andre petitioners v commissioner of internal revenue respondent docket no 2681-04l filed date r issued p a notice_of_federal_tax_lien for the taxable years p then requested a cdp hearing to review r’s proposed collection action for the years r subsequently issued p a notice_of_intent_to_levy for the taxable years r then issued a notice_of_determination sustaining the proposed collection action and p timely filed a petition for review r then moved to dismiss the petition for taxable years held under sec_6330 a taxpayer has the right to request a hearing during the 30-day period before the day of the first levy for a particular tax period and premature requests for a cdp hearing cannot lead to a valid notice_of_determination and jurisdiction in this court under sec_6330 timothy tierney for petitioners hieu nguyen for respondent opinion holmes judge a taxpayer who gets a notice telling him that the irs is about to levy on his property has thirty days to ask for a collection_due_process cdp hearing if his request is late we know what happens--he gets no cdp hearing but what if his request is early this is the novel question raised by this motion to dismiss background on date the commissioner sent anthony and lena andre a notice that the irs had filed a federal_tax_lien on their property to collect unpaid taxes from through in keeping with the irs’s standard procedure the notice included a form for the andres to fill out and return if they wanted a hearing to discuss the lien the andres filled out the form but in the space marked taxable_period s wrote down they also checked a box on the form stating that they disagreed with the irs’s notice_of_levy because the irs had sent them only a notice_of_federal_tax_lien the irs reacted by sending out a form letter on october telling them they had checked the wrong box and including another blank cdp hearing request form the andres filled in that form and this time checked the lien box but they again filled in in the taxable_period s space they mailed it on october on date the commissioner sent the andres another notice this one telling them that the irs intended to levy on their property to collect their unpaid taxes from to finish this picture of confusion the commissioner then sent the andres a notice_of_determination on date this notice_of_determination discusses only respondent’s notice_of_federal_tax_lien for but its first and third pages prominently list--under the heading tax periods --both and the andres filed a timely petition in tax_court the commissioner moved to dismiss the case for lack of jurisdiction and to strike as to tax years irs records show that the andres don’t owe any_tax for and they do not contest the commissioner’s motion to dismiss as to that year but our decision on the other years that the commissioner seeks to dismiss depends on whether the andres’ premature request for a cdp hearing for their tax years was valid and whether the commissioner’s issuance of a notice_of_determination that mentions those years cures any defect discussion once the commissioner assesses a tax he is allowed to collect any unpaid portion of it by filing liens against and levying on a taxpayer’s property but first with some exceptions that aren’t present here he has to notify the taxpayer whose property he wants to take he does this with notices on standard forms--commonly if prosaically called the notice_of_federal_tax_lien nftl and notice_of_intent_to_levy nil the code allows taxpayers who are sent one of these notices a right to a hearing--commonly called a cdp hearing--before the irs can use a lien or levy to collect the unpaid taxes under sec_6320 a taxpayer has the right to request a hearing during the 30-day period beginning on the day after the 5-day period after the filing of the notice of the lien under sec_6330 a taxpayer has the right to request a hearing during the 30-day period before the day of the first levy for a particular tax period an irs employee presides at a cdp hearing and then issues a notice_of_determination on whether the collection method proposed by the commissioner is appropriate sec_301_6320-1 q a- b3 e q a-e8 i proced admin regs once the irs sends out a notice_of_determination a taxpayer who wants to challenge it in tax_court must file his petition within days this usually makes figuring out whether or not we have jurisdiction fairly easy--we have jurisdiction if there is a valid notice_of_determination and a timely petition for review unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended 117_tc_159 in deciding whether we have jurisdiction we do not generally go behind the notice i f appeals issues a notice_of_determination that clearly embodies the appeals officer’s determination concerning collection by way of levy and the taxpayer timely files a petition contesting the determination then we have jurisdiction kim v commissioner tcmemo_2005_96 we have also held though that the commissioner has no power to waive or extend sec_6320 and sec_6330's time limits for requesting a cdp hearing 116_tc_263 n 116_tc_255 and if a taxpayer makes a timely request for a cdp hearing but the commissioner sends him something other than a notice_of_determination at its conclusion we don’t just say no notice_of_determination no jurisdiction but we look to see whether what the irs sent out should be treated as a notice_of_determination see 119_tc_252 the commissioner’s first argument in favor of his motion is that the andres’ request for a cdp hearing was effective only for the years because it was premature for the years without a timely request he contends there can be no valid notice_of_determination and so no jurisdiction the key language in the code is sec_6330 which states that an nil must be mailed not less than days before the date of the first levy with respect to the amount of the unpaid tax for the taxable_period the same section then says that the nil must notify the taxpayer of his right to request a hearing during the 30-day period under paragraph sec_6330 emphasis added the use of the word during strongly suggests that a premature request for a cdp hearing is not valid this suggestion is strengthened when one considers the regulations no fewer than four times they state or imply that there is a definite window within which a taxpayer has to ask for his hearing the taxpayer must request the cdp hearing within the 30-day period commencing on the day after the date of the cdp_notice ie either the nil or nftl sec_301_6330-1 proced admin regs t he cdp hearing must be requested during the 30-day period that commences the day after the date of the cdp_notice sec_301_6330-1 proced admin regs a taxpayer must submit a written request for a cdp hearing within the 30-day period commencing the day after the date of the cdp_notice issued under sec_6330 sec_301_6330-1 proced admin regs and sec_301_6330-1 example proced admin regs the same in the face of seemingly plain statutory language and even plainer regulations the andres’ position does not look very strong but they can point to similar areas of law where premature requests are related forward to the first date on which they could be made the best known is federal rule_of appellate procedure a which requires a notice of appeal to be filed within days after the judgment or order appealed from is entered that rule was amended in to allow the relation forward of prematurely filed appeals to the date of entry fed r app p a the advisory committee notes make clear though that even before the amendment such premature notices were effective fed r app p a u s c app pincite the consensus view was that unlike a tardy notice of appeal certain premature notices do not prejudice the appellee and that the technical defect of prematurity therefore should not be allowed to extinguish an otherwise proper appeal 498_us_269 this lenient reading of the rule’s language was intended to protect the unskilled litigant who files a notice of appeal from a decision that he reasonably but mistakenly believes to be a final judgment while failing to file a notice of appeal from the actual final judgment id pincite an even closer analogy is rooted in sec_6330 itself sec_6330 governs the case of a taxpayer who appeals from the commissioner’s notice_of_determination after a cdp hearing but appeals to the wrong court in such cases the code says a person shall have days after the court determination to file such appeal with the correct court emphasis added in the one case that has construed this part of sec_6330 the analogy to premature notices of appeal prevailed that case was 309_fsupp2d_938 e d mich in render the taxpayer wanted to challenge a notice_of_determination sustaining an nil to collect on employment_taxes she filed a petition in our court--but this was the wrong venue because the tax_court doesn’t have jurisdiction over employment_taxes the irs pointed this out in its motion to dismiss for lack of jurisdiction and the tax_court sent render an order setting a deadline for her to respond without filing any response in tax_court render went to district_court and filed a complaint there but she filed her complaint well before the tax_court issued its ruling on the commissioner’s motion to dismiss the government then moved in district_court to dismiss the complaint on the ground that she had not filed it within days after her tax_court petition was dismissed the district_court denied the motion it recognized that render had failed to comply with the strict terms of the this results from our court’s jurisdiction over cdp appeals only where we have jurisdiction of the underlying tax_liability sec_6330 this usually means income taxes statute id pincite but reasoned that just as clearly however plaintiff’s course of action comported with the obvious intent of the statute-- namely to provide only a limited window of opportunity to cure a mistaken filing with the wrong court presumably plaintiff had no argument to offer against the irs’s contention that the tax_court lacked jurisdiction over her appeal no statutory purpose would have been advanced if plaintiff had awaited a formal tax_court ruling on this point before commencing this action id we believe however that the andres’ case is not enough like firstier or render even setting to one side the question addressed by neither party of whether the commissioner’s regulations--so clear on this point--can trump a mere rule_of construction we note that both the supreme court in firstier and the district_court in render carefully described a key reason for allowing the premature filings in those cases to be effective lack of prejudice to the other party see firstier u s pincite certain premature notices do not prejudice the appellee render f_supp 2d pincite premature filing of complaint caused no conceivable prejudice to the opposing party allowing premature cdp requests to be effective in contrast would cause prejudice to the commissioner the irs is a bulk-processing organization that sends and receives hundreds of millions of notices and returns each year if the system is to work almost all of those notices and returns have to quickly fit into pigeonholes or their modern-day equivalent the database field rather than become the object of contemplation by a irs clerk charged with finding the right place to put a particular piece of correspondence this is especially important when a taxpayer’s relation to the irs reaches the point of enforced collection through levy sec_6330 requires the commissioner--once he receives a request for a cdp hearing--to stop trying to levy to start tolling the period of limitations for collection and any criminal prosecution as well as to toll the period for a taxpayer to file a refund or wrongful_levy suit under sec_6532 the irs keeps track of taxpayers by tax_year and it organizes its attempts at collection by tax_year when a taxpayer gets a nftl or nil for a particular tax_year the proposed collection action is noted in the file for that tax_year alone and the irs is lenient about what counts as a cdp request that comes in during the 30-day window starting after it mails out an nil it allows a written request in any form sec_301_6330-1 a-c1 i proced admin regs the eye of the irs to paraphrase the psalmist is only at that moment open upon those who fear him upon those that hope in his mercy or at least upon those asking for a cdp hearing but this lenience about the form of a request combined with severity about when the request can be received also reflects the human limits of the irs in processing as efficiently as possible the correspondence that it receives from a multitude of taxpayers nils and nftls are sent out in great volume in fiscal_year for example government statistics show that the irs issued more than million levies and filed over big_number liens tigta rept trends in compliance activities through fiscal_year doc tnt figs date the code’s provisions on collection and the irs’s data processing are geared to a particular sequence of actions-- notice_of_levy request for a cdp hearing suspension of collection holding a cdp hearing issuing a notice_of_determination after a cdp hearing judicial review and only then actually levying we think the commissioner is right when he argues that allowing a taxpayer to disrupt this sequence with a premature cdp request would be quite likely to cause prejudice it would for example let taxpayers unilaterally suspend collection action against them under sec_6330 even before the irs decided whether to try to collect through a levy it would cause confusion in calculating the period of limitations affected by the suspension of collection that a proper cdp request triggers and it would force the irs to look through every piece of correspondence sent in by a taxpayer concerning an unpaid liability to judge whether it sufficed as a cdp hearing request we therefore conclude that premature requests for a cdp hearing are not effective the andres’ alternative argument is that the defect in their request doesn’t matter because the notice_of_determination covers anyway this rests too heavily on what seems to have been a typo we have consistently held that if the irs did not make a determination about a specific tax_year under sec_6330 the absence of a determination is grounds for dismissal of a petition regarding such period lister v commissioner tcmemo_2003_17 see also 114_tc_492 in this case the notice of determination’s summary and recommendation begins by stating you requested a hearing with appeals under the provisions of sec_6320 as to the appropriateness of a notice_of_federal_tax_lien it ends with t he notice_of_federal_tax_lien is sustained there is nowhere a mention of the nil for tax years we therefore conclude that the commissioner had no obligation to grant the andres a cdp hearing and issue a there is one small category of premature requests which the commissioner himself regards as valid--those made during the five-day period after a taxpayer is sent a nftl but before the 30-day period under sec_6320 begins to run see sec_301_6320-1 q a-c3 proced admin regs he treats these premature requests much like premature notices of appeal as filed on the first day of the 30-day period the andres’ case does not fall into this category determination in response to their premature request challenging his collection action for the tax years we also conclude that the determination he did issue does not cover those earlier years an order granting respondent’s motion to dismiss as to taxable years will be issued
